                                                                        JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


ANNA RENAUD, etc.,
      Plaintiff,                   CV 17-8593 DSF (PLAx)

                v.                 JUDGMENT

WAL-MART STORES, INC.,
etc., et al.,
           Defendant.



   The Court having issued an Order to Show Cause re Dismissal
(OSC), Plaintiff having failed to respond to the OSC or oppose
Defendants’ motion to dismiss, and having failed to comply with
several other Court orders, and having failed to prosecute this
action,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing,
that the action be dismissed with prejudice, and that Defendants
recover costs of suit pursuant to a bill of costs filed in accordance
with 28 U.S.C. § 1920.

  IT IS SO ORDERED.


Date: February 26, 2019             ___________________________
                                    Dale S. Fischer
                                    United States District Judge
